Apareciendo de la moción para desestimar y de la certifi-cación acompañada que en febrero 17, 1928, se radicó el escrito de apelación en el presente caso; que en marzo 28, 1928, venció la prórroga concedida a los apelantes para radicar la exposición del caso, lo que no hicieron; que basta abril 13, 1928, que es la fecha que lleva la antedicha certifi-cación, los apelantes no habían solicitado nueva prórroga para radicar la exposición del caso. Apareciendo además que la transcripción no ha sido radicada en la secretaría de esta corte, se declara con lugar la moción y en su consecuencia se desestima el recurso.